Name: Commission Regulation (EC) NoÃ 1265/2008 of 16Ã December 2008 amending Regulation (EEC) NoÃ 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: Europe;  national accounts;  farming systems;  economic analysis
 Date Published: nan

 17.12.2008 EN Official Journal of the European Union L 338/32 COMMISSION REGULATION (EC) No 1265/2008 of 16 December 2008 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Article 4(4) thereof, Whereas: (1) Article 2 of Commission Regulation (EEC) No 1859/82 (2) fixes per Member State the threshold of economic size of returning holdings falling within the field of survey of the farm accountancy data network. (2) In the case of Spain, structural changes have lead to a decrease in the number of smaller holdings and in their contribution to the total output of agriculture. The holdings with an economic size smaller than 4 ESU (435 307 holdings) represent only 4,04 % of total standard gross margin. The most relevant part of agricultural activity can therefore be covered with a threshold excluding the smaller holdings. The threshold set at 2 ESU should consequently be raised to 4 ESU. (3) Regulation (EEC) No 1859/82 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 1859/82 is replaced by the following: Article 2 For the 2008 accounting year (a period of 12 consecutive months beginning between 1 January 2008 and 1 July 2008) and for subsequent accounting years, the threshold as referred to in Article 4 of Regulation 79/65/EEC in ESU shall be as follows:  Belgium: 16 ESU  Bulgaria: 1 ESU  Czech Republic: 4 ESU  Denmark: 8 ESU  Germany: 16 ESU  Estonia: 2 ESU  Ireland: 2 ESU  Greece: 2 ESU  Spain: 4 ESU  France: 8 ESU  Italy: 4 ESU  Cyprus: 2 ESU  Latvia: 2 ESU  Lithuania: 2 ESU  Luxembourg: 8 ESU  Hungary: 2 ESU  Malta: 8 ESU  Netherlands: 16 ESU  Austria: 8 ESU  Poland: 2 ESU  Portugal: 2 ESU  Romania: 1 ESU  Slovenia: 2 ESU  Slovakia: 8 ESU  Finland: 8 ESU  Sweden: 8 ESU  United Kingdom (with the exception of Northern Ireland): 16 ESU  United Kingdom (only Northern Ireland): 8 ESU. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the 2008 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. (2) OJ L 205, 13.7.1982, p. 5.